Citation Nr: 1760118	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 10 percent for right knee lateral instability.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to a compensable rating for laceration and ganglion cyst excision scars of the left hand.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2017, the Board remanded the claims for further development.  They are now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's lumbar spine disability been manifested by unfavorable ankylosis or equivalent functional impairment; incapacitating episodes of back pain requiring bed rest prescribed by a physician have not been shown

2.  Throughout the appeal period, the Veteran's right knee disability manifested at most slight lateral instability. 

3.  Throughout the appeal period, the Veteran's right knee degenerative joint disease has been manifested by at worst flexion to 90 degrees and extension to 10 degrees during flare-ups accompanied by pain; ankylosis, dislocated cartilage with frequent episodes of 'locking', pain and effusion into the joint and impairment of the tibia and fibula were not shown.

4.  The evidence is against a finding that scar residuals of laceration and ganglion cyst excision of the left hand are manifested by pain or cause functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.  The criteria for a rating in excess of 10 percent for right knee lateral instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2017).

4.   The criteria for a compensable rating for laceration and ganglion cyst excision scars of the left hand have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

	Lumbar Spine

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) provides that ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence, the Veteran filed a claim for an increased rating in January 2010 and underwent a VA examination in January 2011.  He complained of constant, daily back pain.  Fatigue, decreased motion, stiffness, weakness, spasm and spine pain were noted throughout the thoracolumbar spine.  His gait was noted to be antalgic with cane use.  Guarding, pain with motion and tenderness were identified that were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran refused to perform range of motion testing and only flexed forward 5 degrees stating he had too much back pain, shoulder pain and left scapular pain to do the maneuvers.  However, it was noted after the examination he was observed bending forward at 90 degrees to tie his shoes.  It was also noted the Veteran was unable to lift the right thigh off the examination table due to knee and back pain during the strength examination, but he was able to lift his right thigh when walking, to get on and off the examination table, and to put his right foot into his shoe after the examination.  Incapacitating episodes were not noted and ankylosis was not present.  

Private chiropractic records dated in April 2013 indicated the Veteran was experiencing low back pain twice weekly and undergoing physical therapy.  In June 2013, low back pain was noted to be occasional with stretching.  In a December 2013 VA treatment record, the Veteran complained of back pain measuring 8/10 in severity.

In a September 2016 VA treatment record, continued tenderness was noted in the lumbar and paralumbar regions.

At his hearing before the Board in September 2016, the Veteran reported he sometimes could not get out of bed in the morning because of his back.  He indicated his sciatic nerve was causing his legs to go numb sometimes.  He had not been told he had ankylosis in his spine.

In February 2017, the Board remanded the claim for a new VA examination.
Thereafter, in an April 2017 statement in support of claim, the Veteran indicated chronic low back pain with limited range of motion, flexibility and extension upon bending.  He stated he had difficulty tying his shoes.

At the May 2017 VA examination, it was noted the Veteran wore a back brace and took muscle relaxers to deal with his back pain.  He reported achy low back pain, constant, that was aggravated by standing and walking.  He indicated limiting standing and walking activities to 15 minute intervals and also limiting bending and lifting activities.  He limited sitting to 30 minutes at a time.  His back condition was noted to prevent running and jumping and to limit the use of stairs.  Pain was noted upon non-weight bearing as the Veteran frequently repositioned his posture when sitting during the examination.  Flexion was to 40 degrees, extension was to 10 degrees, right and left lateral flexion were to 25 degrees and right and left lateral rotation were to 20 degrees.  Pain was noted during forward flexion and extension.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  Pain was noted to limit functional ability with repeated use over a period of time.  The Veteran was reported to have decreased tolerance for weight bearing.  He needed to sit and rest, although he did not report additional limitation of motion of the back.  Guarding and muscle spasm were not reported.  Moderate radiculopathy was noted, but ankylosis of the spine was not present.  IVDS was assessed; however, the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Regular use of a cane and brace were noted.  Arthritis was noted, but the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

To warrant a rating higher than 40 percent under the General Rating Formula for Disease and Injuries of the Spine, the Veteran's lumbar spine disability must manifest in unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  As noted, unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242, Note (2).  In this case, the treatment records and examination reports do not indicate the presence of ankylosis in the Veteran's spine at any point and he has not alleged that he has ankylosis or that his back is fixed in flexion or extension.  Therefore, a rating higher than 40 percent is not warranted under the General Rating Formula.

In addition, the medical and other evidence of record does not suggest that any loss of function caused by pain or other factors amount to immobility of the lumbar spine.  Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45, or under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A rating higher than 40 percent under the Formula for Rating IVDS requires evidence demonstrating that the Veteran's disability manifested in incapacitating episodes lasting a total of at least six weeks in a 12 month span.  Here, the evidence, to include medical records and lay statements, does not demonstrate that the Veteran's lumbar spine disability required bed rest prescribed by a physician.  Therefore a rating higher than 40 percent is not warranted under the Formula for Rating IVDS.

As the preponderance of the evidence is against a claim for a rating in excess of 40 percent, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Right Knee Lateral Instability and Degenerative Joint Disease

Knee disabilities are rated under DCs 5256 to 5263.  38 C.F.R. § 4.71a.  DC 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides a rating for symptomatic removal of semilunar cartilage.  DCs 5260 and 5261 consider limitation of flexion and extension of the leg.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  38 C.F.R. § 4.71a.  

The record here does not indicate ankylosis, malunion or nonunion of the tibia or fibula or genu recurvatum.  As such, DCs 5256, 5262, and 5263 are not for application.

Pursuant to the rating schedule, an evaluation of 10 percent is warranted if the record shows recurrent subluxation or lateral instability of the knee which is slight, symptomatic removal of semilunar cartilage, or for flexion limited to 45 degrees or extension limited to 10 degrees.  See DCs 5257, 5259, 5260, 5261.  

A higher evaluation of 20 percent is not warranted unless there is evidence of moderate subluxation or lateral instability of the knee or flexion limited to 30 degrees or extension limited to 15 degrees; or, there is cartilage, semilunar, dislocated with frequent episodes of "locking," pain and effusion to the joint.  See DCs 5257, 5258, 5260, 5261.  

A higher evaluation of 30 percent is not warranted unless there is severe recurrent subluxation or lateral instability, or for flexion limited to 15 degrees or extension limited to 20 degrees.  See DCs 5257, 5260, 5261.  

Under DC 5260, an evaluation of 40 percent is warranted for extension limited to 30 degrees and an evaluation of 50 percent is warranted for extension limited to 45 degrees. 

Also relevant to this appeal is DC 5010 which provides that arthritis, due to trauma, substantiated by x-ray findings shall be rated as arthritis, degenerative.  DC 5003 provides the rating criteria for degenerative arthritis.  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate DC(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objectively confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Moreover, 38 C.F.R. § 4.59  provides that "[i]t is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  This section applies whether or not the claimant has been diagnosed with arthritis.

The words "slight," "moderate," "severe," and "marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

For reference, normal of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Turning to the evidence, in October 2009, the Veteran sought treatment for pain in his right knee.  He reported no falls.  Tenderness was noted in the lateral side of the patella.  It was noted he was ambulating with a cane.  

In January 2010, he filed a claim for an increased rating.  In a September 2010 VA treatment record, the Veteran indicated two or more falls within the past 12 months due to his right knee giving out.  The knee was again noted to be tender around the patella.

In January 2011, the Veteran underwent a VA examination.  He complained of instability, stiffness, weakness, decreased speed of joint motion and swelling.  The Veteran stated his knee "locked up" and "slipped".  The Veteran was noted to be able to stand for 15-30 minutes and to walk more than 1/4 but not more than 1 mile.  He always used a cane or brace.  His gait was noted to be antalgic.  Pain was noted at rest with guarding of movement.  Grinding was noted.  Flexion was to 115 degrees with normal extension.  Objective evidence of pain was not present following repetitive motion and additional limitations after three repetitions of range of motion were not shown.  General joint findings upon examination did not include instability in the right knee.
In his August 2012 Form 9, the Veteran stated he suffered from lateral instability and subluxation which had caused him to stumble and fall which happened even when wearing a brace or using a VA issued cane.

In November 2013, June 2015 and May 2016 VA treatment records, it was noted pain was not responding to current therapy and the Veteran received steroid injections in his right knee.  There was no swelling, no effusion and no instability in the knee noted in accompanying treatment notes in June 2015 or May 2016.

At his hearing before the Board in October 2016, the Veteran indicated his right swelled up sometimes and he could not even move it.  He noted stiffness in the mornings and having to loosen it up before moving.

In an April 2017 private treatment record, the Veteran reported continued knee pain with weight bearing.  He indicated it was difficult to walk a 1/2 block without rest and that he could not stand longer than 10 minutes.  He requested viscousupplementation in both knees to improve mobility and reduce pain.  The Veteran did not indicate concerns regarding falls or instability.

In an April 2017 statement in support of claim, the Veteran indicated he had difficulty with standing and walking.  He stated he suffered chronic right knee "pains cramping with severe instability."  He related experiencing severe swelling and tenderness in his knees.  He indicated difficulty sleeping given a burning sensation in and behind his knee caps with severe tightness.  He stated his knee popped and that his knees buckled and locked causing him to fall.

In May 2017, the Veteran underwent a VA examination.  Pain was noted on passive range of motion testing and there was evidence of pain when the joint was used in non-weight bearing.  He complained of increased knee pain, with decreased tolerance for weight bearing activities.  It was noted the Veteran could walk for 15-20 minutes and if he overdid it, he could hardly get around the next day.  Squatting, kneeling, running and jumping were prevented by his knee condition.  He also limited stair climbing, lifting and carrying activities.  Flexion was to 110 degrees.  Extension was 110 degrees to 0 degrees.  Pain was noted on flexion and pain was noted with weight bearing.  Localized tenderness or pain on palpation was noted, along with crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Pain was noted to significantly limit functional ability with flare-ups.  The examiner estimated that during flare-ups, flexion was from 10 degrees to 90 degrees with extension from 90 degrees to 10 degrees.   No ankylosis was noted to be present.  Joint stability testing did not reveal a history of recurrent subluxation, lateral instability or recurrent effusion.  No joint instability was noted upon testing.  A brace was noted to be used regularly on the knee for planned activity.  While there was a history of right meniscal repair there were no current symptoms.  

In a June 2017 Disability Benefits Questionnaire (DBQ), flare-ups were described as consisting of swelling, stiffness, dull and aching pains.  He indicated functional loss caused by flare-ups resulted in difficulty bending, walking, standing and jogging.  Flexion was to 110 degrees with extension to 0 degrees.  Objective evidence of pain was noted on both flexion and extension with evidence of pain on weight bearing and non-weight-bearing.  Following repetitive motion, pain and lack of endurance were noted to reduce flexion to 105 degrees.  The examiner indicated that pain and lack of endurance would likely limit flexion to 100 degrees with repeated use over a period of time and to 90 degrees during a flare-up, also due to pain and lack of endurance.  Less movement than normal and interference with standing were described as additional contributing factors of disability.  Ankylosis was not present.  Joint stability testing revealed 1+ (0-5 millimeters) of lateral instability in the right knee.  The Veteran had pain and stiffness as a result of right knee arthroscopic surgery in 1988.  

When viewing the evidence as a whole, the Board finds that the criteria necessary to demonstrate entitlement to higher ratings for lateral instability and degenerative joint disease in the right knee have not been met or approximated. 

Regarding lateral instability, treatment records indicate complaints of falls in 2012.  After that, the Veteran's lay statements indicate worsening instability; however, objective evidence of instability was not found in the right knee on examination as recently as May 2017 and joint stability testing in June 2016 showed lateral instability that was only slight (0-5 millimeters).  In addition, the Veteran did not complain of instability in either private or VA treatment records since 2012.  To warrant a 20 percent rating for lateral instability, the evidence must indicate that there is moderate instability in the knee.  While the Veteran may experience a feeling that his knees may give way or are unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions.  Notably, there are specific medical tests that are designed to reveal instability and laxity of the joints.  These tests were administered by the medical professionals in this case and moderate instability was not revealed.  Here, it is clear the Veteran experiences pain in weight bearing and non-weight bearing situations which limit his motion and activities; however, the evidence does not support a finding of recurrent subluxation or that instability is present in the knee that is more than slight. As such, a rating in excess of 10 percent for lateral instability is not warranted.  

Regarding right knee degenerative joint disease, the Veteran is rated under Diagnostic Code 5010-5260 in recognition of arthritis in the knee and limitation of motion which is noncompensable.  In order to warrant a rating in excess of 10 percent, the evidence would need to reflect flexion limited to 30 degrees or worse, extension limited to 15 degrees or worse, ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint.  Here, flexion was limited at most to 90 degrees during flare-ups with extension limited at most to 10 degrees during flare-ups.  Limitation of flexion to 90 degrees in noncompensable limitation of motion and limitation of extension to 10 degrees supports the 10 percent rating currently assigned.  The medical and other evidence of record does not suggest that any loss of function caused by pain or other factors amounts to limitation of flexion or extension that would justify a higher rating under the applicable codes.  Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45, or under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In addition, ankylosis and impairment of the tibia and fibula were not shown.  Although there is clear evidence of pain in the knee, the evidence does not support a finding of dislocated cartilage with frequent episodes of "locking" or effusion to the joint.  

The Board has also considered whether a separate rating can be awarded for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259; see also Lyles v. Shulkin, __ Vet. App. __, No. 16-0994 (Nov. 29, 2017).  While the Veteran's meniscal surgery in 1988 was productive of no symptomatology at the May 2017 examination, the June 2017 examiner noted residual pain and stiffness.  In this case, a separate rating cannot be awarded for pain and stiffness as such would constitute impermissible pyramiding as these symptoms are already the basis for a compensable rating.  38 C.F.R. § 4.14 (2017).  In this regard, the Veteran's right knee flare-ups include pain and stiffness according to the June 2017 DBQ.  All measurements of motion in the Veteran's right knee have shown noncompensable limitation of motion.  While 10 degrees of extension was estimated by one examiner, this was an estimate based on the Veteran's reported flare-ups.  In this case, the right knee limitation of motion rating was elevated to a compensable rating because of the pain and stiffness.  Hence, it would be pyramiding to assign another compensable rating based on these symptoms.  

For the foregoing reasons, the Board concludes that the evidence does not support entitlement to a rating in excess of 10 percent for the Veteran's right knee degenerative joint disease.

As the preponderance of the evidence is against claims for ratings in excess of 10 percent for either right knee lateral instability or right knee degenerative joint disease, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Scars of the Left Hand

Diagnostic Codes 7800 to 7805 pertain to scars.  38 C.F.R. § 4.118.  Diagnostic Code (DC) 7800 addresses disfigurement of the head, face, or neck and is not applicable to this claim.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more. A superficial scar is one not associated with underlying soft tissue damage.  

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar.  If one or more scars are both unstable and painful 10 percent is added to the evaluation.  

Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.

Turning to the evidence, the Veteran underwent a VA examination in January 2011 following his January 2010 claim for an increased rating.  A 3.7 centimeter wide by 0.2 centimeter long scar was noted on the left upper extremity resulting from left wrist ganglion cyst removal.  The scar was not painful and there was no skin breakdown over the scar.  The scar was superficial and had no inflammation, edema, keloid formation or other disabling effects.  A diagonal laceration shaped like an "F" was noted on the palm of the left hand measuring 3.8 x 0.1 centimeters with top cross bar measuring 1.8 x 0.1 centimeters and middle cross bar measuring 4.0 x 0.1 centimeters.  No skin breakdown was noted over the scar and the Veteran did not report pain.  The scar was superficial and had no inflammation, edema, keloid formation or other disabling effects.

In his August 2012 Form 9, the Veteran indicated part of his palm was sensitive and numb which he believed was nerve damage.

At his hearing before the Board in September 2016, the Veteran indicated his finger was numb and he had decreased sensation in it.  When asked if the scar was painful, the Veteran first indicated in the affirmative, but then explained that he could not open a jar with his hand.  The Board finds the testimony reflects trouble using his hand rather than a painful scar.  

In May 2017, the Veteran underwent another VA examination.  The Veteran indicated decreased grip strength in his left hand and decreased flexion of the left index finger since his left palm was lacerated from broken glass during service around 1974.  Upon examination, four scars were noted.  A linear incisional scar was noted on the dorsum left wrist measuring 4.5 centimeters in length.  Three linear scars were noted on the left palm.  The first measured 3 centimeters, the second measured 4.5 centimeters and the third measured 5 centimeters.  All scars were non-tender to palpation and stable on examination.  It was noted the scars were barely visible.  None of the scars were noted to be painful or unstable, with frequent loss of covering of skin of the scar.  None of the scars resulted in limitation of function.  The Veteran was not said to have any other pertinent physical findings, complications, conditions, signs or symptoms (such as muscle or nerve damage) associated with any scar.  The examiner noted there was no evidence of residual muscle injury related to the service-connected scars.  The examiner noted left grip strength was slightly decreased as compared to right grip strength and there was decreased vibration response in the DIP joints bilaterally   Decreased light touch response was also noted in the left hand fingers and thumb.  The findings were found not to be consistent with the Veteran's left palm laceration and surgical repair of excision of the left hand/wrist ganglion cyst.  Instead, the examiner opined that the findings were consistent with a distal peripheral neuropathy such as diabetes.  Notably, the Veteran has diabetes mellitus, type II.

A compensable rating for the Veteran's left hand scars is not warranted at any time during the appeal period.  This is because the scars, themselves, are not shown to be painful, unstable or to limit the Veteran's functioning.  None of the Veteran's scars were shown to be deep or nonlinear or to cover the surface area necessary to demonstrate entitlement to a compensable rating.  While the Veteran may have some problems with his hand - such as problems opening jars, decreased grip strength, and sensation problems - the record indicates these are the result of nonservice-connected peripheral neuropathy and not the service-connected scars.  The scars themselves do not manifest in symptomatology that warrants a compensable rating.  As such, the evidence preponderates against the claim and it must be denied.

As the preponderance of the evidence is against a claim for a compensable rating for scars, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Other Considerations

The Board has also considered whether referral for consideration of extraschedular ratings may be warranted.  See 38 C.F.R. § 3.321(b) (2017).  In a November 2017 Appellant's Post-Remand Brief, the Veteran's representative argued the evidence contained multiple manifestations of the Veteran's service-connected disabilities that did not appear to be readily compensated by the rating schedule, including the need for a cane and braces, and emotional/mental health concerns.  The representative referenced the Veteran's April 2017 statement in support of claim in which the Veteran indicated that sometimes he felt worthless because he had problems on his job with lifting and weakness.  He noted being irritable and frustrated over small things and that he cried due to his chronic body pain. He indicated thinking of death and dying and that he avoided socializing with friends and family members because of his current health conditions.  He stated he was experiencing slowed thinking and memory loss and chronic pain throughout his body.  He stated he had diabetes, chronic lower back pain and cervical pain, along with severe stiffness in his joints.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

For determining whether an extraschedular rating is warranted there is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.  

The United States Court of Appeals for Veterans Claims recently clarified that "[i]f either element is not met, then referral for extraschedular consideration is not appropriate." Yancy v. McDonald, 27 Vet. App. 484, 494-495 (2016).  Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The three-part analysis set forth in Thun similarly applies in considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities.  Yancy, 27 Vet. App. at 495.

Here it is arguable that extraschedular consideration based on the collective impact of multiple disabilities is raised under Johnson.  However, upon review, the Board finds that even if the first prong of the Thun test was overcome, the second prong has not been, given that the evidence does not support a finding that the Veteran has been frequently hospitalized on account of his service connected disabilities or that his service connected disabilities are the reason for marked interference with employment.

Regarding the use of a cane and brace, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2017); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty with activities due to pain, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board acknowledges that the Veteran reported using a brace and cane to alleviate his back and knee symptoms.  Although the use of a brace or cane is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of a brace or cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace or cane and, as noted above, those symptoms are contemplated under the rating criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a brace or cane is not exceptional or unusual for someone with a knee disability with compensable ratings for both limitation of motion and instability or a back disability rated at 40 percent.  Thus, to that extent, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

Regarding emotional/mental health concerns, the Veteran underwent a VA mental health examination in August 2017 to assess whether he had a psychiatric disability secondary to his service-connected low back condition. A diagnosis was not rendered.  It was noted that the Veteran's wife had been in a serious car accident the prior summer rendering her unable to walk and the Veteran took on full responsibility for her recovery as well as for their elementary school aged children in addition to maintaining his own business.  The Veteran noted this caused a high level of stress which had since decreased significantly.  He stated he had returned to work and was dealing well with current demands and had an adequate support system.  The Veteran mainly reported symptoms were caused by trouble sleeping, to include low energy and irritability.  It was noted he had recently been diagnosed with sleep apnea and had not yet received a CPAP machine.  It was not demonstrated that the Veteran's mental health symptoms are related to his service-connected disabilities.  In any event, service connection is not in effect for a mental health disability.  If the Veteran wishes to file a claim for a mental health disorder he should work with his representative and file the claim on the form prescribed by the Secretary of VA.  

Overall, the Board finds that the evidence does not present such an exceptional disability picture that the available schedular evaluations for his service-connected disabilities are inadequate.  Even were it to be considered that his disability picture was exceptional due to the combined effects of all his service connected disabilities, to include chronic headaches, back disability, sciatica/neuralgia of the bilateral lower extremities, bilateral knee disability, right wrist disability and scars, the Board finds referral for extraschedular consideration is not warranted in the absence of evidence showing frequent hospitalizations or marked interference with employment.  Notably, a significant amount of interference with employment is already contemplated in the schedular ratings assigned for his service-connected disabilities.  His combined evaluation has been 90 percent since November 2016.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the evidence indicates the Veteran owns his own business and was working as recently as August 2017.  The record reflects that he is employed and has not filed a claim for a TDIU; accordingly, the Board finds that no further action pursuant to Rice is necessary. 







ORDER

A rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.

A rating in excess of 10 percent for right knee lateral instability is denied.

A rating in excess of 10 percent for right knee degenerative joint disease is denied.

A compensable rating for laceration and ganglion cyst excision scars of the left hand is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


